Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is a notice of allowability to Application 16/881,447 filed on May 22, 2020.  Claim(s) 31-60 are allowed.

Terminal Disclaimer
	The terminal disclaimer filed on August 10, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,699,240 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 31, 43, 56, and 59 are distinguished from the prior art.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Examiner, notes, to see below ‘Citation of Pertinent Prior Art,’ regarding Independent Claim(s) 31, 43, 56, and 59.
Damji (US 2003/0200111). Damji teaches determining an optimal method for packaging and shipping goods. Damji, further, teaches obtaining order information from a user, which, consist of the dimension and weight of the package(s). The system will then determine the amount of materials needed to pack the container and the price for the labor and the material. Damji, further, teaches that the system will then the size of the container(s) need to package the items. The system will then exponentially increase the number of unit containers based on randomly selecting containers and then ranking the container choices for the user to choice based on viable options for their packages. However, Damji, doesn’t appear to teach switching between a dynamic delivery model and a batch delivery model for choosing a delivery vehicle to deliver the product. The dynamic delivery model and the batch delivery model inventory case will be based on the predicted demand for received orders and the regulated inventory case threshold value. Damji, also, doesn’t appear to teach a batch delivery process, which, the inventory case is based on the received orders and upper regulated inventory case value threshold and then the orders are batched together. Damji, also, doesn’t appear to teach building a training model based on historical demand or historical financial cost and orders of a customer, which, will then rank the list of products based on that demand or financial cost. This will allow the system to determine an upper and lower case quantity for the product. Damji, further, doesn’t appear to teach using a parallelized simulation process to generate a case to hold inventory based on filling a base case up by a certain allotment and the upper bound will be randomly selected based on the remaining regulated product based on exponential weighting and adding a random 
Tian et al. (US 8,560,461). Tian et al. teaches a container recommender for shipment of item(s). The system will take into account orders over a period of time and the items dimensions. The system will split various items between multiple boxes based on system recommender that will determine the right sized boxes for the item(s). Tian et al., further, teaches that once the orders have been split into the separate boxes then the target container will be selected as the largest available container for the item(s). Tian et al., further, teaches that the system uses an algorithm to determine the container for the item(s) and splitting the shipments. However, Tian et al., doesn’t appear to teach switching between a dynamic delivery model and a batch delivery model for choosing a delivery vehicle to deliver the product. The dynamic delivery model and the batch delivery model inventory case will be based on the predicted demand for received orders and the regulated inventory case threshold value. Tian et al., also, doesn’t appear to teach a batch delivery process, which, the inventory case is based on the received orders and upper regulated inventory case value threshold and then the orders are batched together. Tian et al., also, doesn’t appear to teach building a training model based on historical demand or historical financial cost and orders of a customer, which, will then rank the list of products based on that demand or financial cost. This will allow the system to determine an upper and lower case quantity for the product. Tian et 
Tanaka et al. (US 8,121,878). Tanaka et al. teaches acquiring a regulation threshold value for a regulated product, which, will be used to determine a shipping amount for to a customer. However, Tanaka et al., doesn’t appear to teach switching between a dynamic delivery model and a batch delivery model for choosing a delivery vehicle to deliver the product. The dynamic delivery model and the batch delivery model inventory case will be based on the predicted demand for received orders and the regulated inventory case threshold value. Tanaka et al., also, doesn’t appear to teach a batch delivery process, which, the inventory case is based on the received orders and upper regulated inventory case value threshold and then the orders are batched together. Tanaka et al., also, doesn’t appear to teach building a training model based on historical demand or historical financial cost and orders of a customer, which, will then rank the list of products based on that demand or financial cost. This will allow the system to determine an upper and lower case quantity for the product. Tanaka et al., further, doesn’t appear to teach using a parallelized simulation process to generate a case to hold inventory based on filling a base case up by a certain allotment and the upper bound will be randomly selected based on 
Frost (US 2019/0197544). Frost teaches a system that will determine an authorized shipment based on a regulated good limit on certain day. The system will also take into account item attributes and regulated limits for cannabis (i.e., regulated product).  However, Frost, doesn’t appear to teach switching between a dynamic delivery model and a batch delivery model for choosing a delivery vehicle to deliver the product. The dynamic delivery model and the batch delivery model inventory case will be based on the predicted demand for received orders and the regulated inventory case threshold value. Frost, also, doesn’t appear to teach a batch delivery process, which, the inventory case is based on the received orders and upper regulated inventory case value threshold and then the orders are batched together. Frost, also, doesn’t appear to teach building a training model based on historical demand or historical financial cost and orders of a customer, which, will then rank the list of products based on that demand or financial cost. This will allow the system to determine an upper and lower case quantity for the product. Frost, further, doesn’t appear to teach using a parallelized simulation process to generate a case to hold inventory based on filling a base case up by a certain allotment and the upper bound will be randomly selected based on the remaining regulated product based on exponential weighting and adding a random case and a selected unregulated 
“A Parallel Approach for Optimizing RMC Delivery Problem,” by Mohamed Masoud, January 2020, (hereinafter Parallel). Parallel teaches a parallel algorithm delivery approach for optimizing a delivery plan for delivering products to a work site. However, Parallel, doesn’t appear to teach switching between a dynamic delivery model and a batch delivery model for choosing a delivery vehicle to deliver the product. The dynamic delivery model and the batch delivery model inventory case will be based on the predicted demand for received orders and the regulated inventory case threshold value. Parallel, also, doesn’t appear to teach a batch delivery process, which, the inventory case is based on the received orders and upper regulated inventory case value threshold and then the orders are batched together. Parallel, also, doesn’t appear to teach building a training model based on historical demand or historical financial cost and orders of a customer, which, will then rank the list of products based on that demand or financial cost. This will allow the system to determine an upper and lower case quantity for the product. Parallel, further, doesn’t appear to teach using a parallelized simulation process to generate a case to hold inventory based on filling a base case up by a certain allotment and the upper bound will be randomly selected based on the remaining regulated product based on exponential weighting and adding a random case and a selected unregulated product adding it back into the random inventory case. Parallel, also, 
“Parallel Machine Scheduling with Batch Delivery to Two Customers,” by Xueling Zhong and Dakui Jiang, Hindai Publishing Corporation, Mathematical Problems in Engineering, Volume 2015, August 31, 2015, (hereinafter Customers). Customers teaches a parallel algorithm for determining a batch delivery method for two customers based on the customer orders that are received. However, Customers, doesn’t explicitly appear to teach switching between a dynamic delivery model and a batch delivery model for choosing a delivery vehicle to deliver the product. The dynamic delivery model and the batch delivery model inventory case will be based on the predicted demand of orders and the regulated inventory case threshold value. Customers, also, doesn’t appear to that the inventory case is based on an upper regulated inventory case value threshold, which, will help the system to batch the orders together. Customers, also, doesn’t appear to teach building a training model based on historical demand or historical financial cost, which, will then rank the list of products based on that demand or financial cost. This will allow the system to determine an upper and lower case quantity for the product. Customers, further, doesn’t appear to teach using a parallelized simulation process to generate a case to hold inventory based on filling a base case up by a certain allotment and the upper bound will be randomly selected based on the remaining regulated product based on exponential weighting and adding a random case and a selected unregulated product adding it back into 
“Batch Delivery Scheduling with Multiple Decentralized Manufactures,” by Shi Li, Xueling Zhong, Hong Li, and Sujian Li, Hindawi Publishing Corporation, Mathematical Problems in Engineering, Volume 2014, August 31, 2014, (hereinafter Batch). Batch teaches a production scheduling and batch delivery operation. The system will take into account jobs that should be assigned to one of the decentralized manufactures, fixed charges, and the cost for the jobs. Batch, further, teaches that the system will use a parallel machine batching algorithm to optimally batch a customer’s order. However, Batch, doesn’t explicitly appear to teach switching between a dynamic delivery model and a batch delivery model for choosing a delivery vehicle to deliver the product. The dynamic delivery model and the batch delivery model inventory case will be based on the predicted demand of orders and the regulated inventory case threshold value. Batch, also, doesn’t appear to teach that the inventory case is based on an upper regulated inventory case value threshold, which, will help the system to batch the orders together. Batch, also, doesn’t appear to teach building a training model based on historical demand or historical financial cost, which, will then rank the list of products based on that demand or financial cost. This will allow the system to determine an upper and lower case quantity for the product. Batch, further, doesn’t appear to teach using the parallelized simulation process to generate a case to hold inventory based on filling a base case up by a certain allotment and the upper bound will be randomly selected based on the remaining regulated product based on exponential weighting 
“Parallel-Batch Scheduling and Transportation Coordination with Waiting Time Constraint,” by Hua Gong, Daheng Chen, and Ke Xu, Hindawi Publishing Corporation, The Scientific World Journal, Volume 2014, April 15, 2014, (hereinafter Time). Time teaches a parallel batching algorithm for scheduling orders to a vehicle for delivery. Time teaches delivering food products and chemicals.  The system will take into account the number of orders and the total processing cost. Time, further, teaches taking into a threshold value, which, the system will input a number of orders into a vehicle schedule for delivery. However, Time, doesn’t explicitly appear to teach switching between a dynamic delivery model and a batch delivery model for choosing a delivery vehicle to deliver the product. The dynamic delivery model and the batch delivery model inventory case will be based on the predicted demand of orders and the regulated inventory case threshold value. Time, also, doesn’t appear to teach that the inventory case is based on an upper regulated inventory case value threshold, which, will help the system to batch the orders together. Time, also, doesn’t appear to teach building a training model based on historical demand or historical financial cost, which, will then rank the list of products based on that demand or financial cost. This will allow the system to determine an upper and lower case quantity for the product. Time, further, doesn’t appear to teach using the parallelized simulation process to generate a case to hold inventory based on filling a base case up by a certain allotment and the upper bound will be randomly 

	Dependent Claim(s) 32-42, 44-55, 57-58, and 60, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 31, 43, 56, and 59, respectively, due to their respective dependence.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628